              Case 1:19-cv-01582-SKO Document 32 Filed 02/02/21 Page 1 of 1


 1 Ranger J. Wiens (SBN: 259595)
   David W. Scopp (SBN 245363)
 2 HARRIS PERSONAL INJURY LAWYERS, INC.
   215 W. Franklin St., Ste. 202
 3 Monterey, CA 93940
   Telephone:    831.717.4137
 4 Facsimile:    831.233.3978
   Email:        david@harrispersonalinjury.com
 5

 6 Attorneys for Plaintiff
   Darryl White
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11 DARRYL WHITE                                         Case No. 1:19-cv-01582-SKO

12                                  Plaintiff,          ORDER TO CONTINUE EXPERT
                                                        DISCOVERY DEADLINES
13                           v.
                                                        (Doc. 30)
14 UNITED STATES OF AMERICA and DOES 1
   through 20, Inclusive,
15                                                      Hon. Sheila K. Oberto
                          Defendants.                   United States Magistrate Judge
16
                                                        Trial: September 28, 2021
17

18

19          Having considered the parties’ “Stipulation to Continue Expert Discovery Deadlines” (Doc.

20 30), and for good cause shown (see Fed. R. Civ. P. 16(b)(4)), the Court hereby MODIFIES the

21 Scheduling Order (Docs. 19 & 25) as follows:

22          Expert Disclosures:             March 10, 2021

23          Rebuttal Expert Disclosures: April 12, 2021

24 All remaining dates and deadlines shall remain as set.

25
     IT IS SO ORDERED.
26
27 Dated:     February 2, 2021                                      /s/   Sheila K. Oberto    .
                                                      UNITED STATES MAGISTRATE JUDGE
28

     STIPULATION AND ORDER TO CONTINUE EXPERT DISCOVERY 1
                                                        DEADLINES

30
